DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1, 15, 18, 21, 25 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinkicki (JP 2008-310080), herein after referred to as “Shin”, as supplied by the Applicant in the IDS, in view of Sim (2006/0232672) in further view of Abri (US 2012/0130159).
Regarding claim 1, Shin discloses a medical image display apparatus (10, dif. 1) comprising:
a display system (see fig. 1) including:
a first display unit (10A); and a
second display unit (10B) that has a different display direction from a display 5 direction of the first display unit (see fig. 1),
a connection arm (see 12, fig. 1),
an endoscope configured to be inserted inside a body of patient, and capture an observation image inside the body of the patient (para. 1-3),
first image processing circuitry configured to control display of the observation image captured by the endoscope used in the medical practice on at least a part of a 
control circuitry configured to 
	control the endoscope to capture the observation image inside the body of the patient (para. 1-3, 25).
Shin fails to disclose an imaging device that captures an image on the back side of the display.
Sim discloses a back of the second display being fixed to oppose to a back of the first display (see 30 and 36 in fig. 3 and fig. 6) the back of the second display being attached to the back of the first display (see fig. 3 and 6); an imaging device (62, fig. 6) configured to capture a medical image of a space to perform a medical practice, which is a front side of the first display and a back side of the second display (para. 25), the imaging device being not to be inserted in inside the body of the patient (wherein in camera 62 is attached to the displays); and second image processing circuitry configured to control display of the captured medical image of the space on at least a part of the display screen of the second display (para. 25 and fig. 5-6; wherein the camera displays images from the front side of second display); and control circuitry configured to control the imaging device to capture the medical image of the space (see fig. 3 wherein the camera is controllable).
When the invention was made it would have been obvious to one of ordinary skill in the art to include the teachings of Sim in the device of Shin. The motivation for doing so would have been to provide the ability to have a camera attached to the display 
Additionally, Shin fails to disclose an intake hole and an exhaust hole.
Abri discloses an intake hole (para. 40) provided at a side surface of the display system (para. 44, 57); an exhaust hole (para. 40) provided at a connection arm (see fig. 1) that supports the display system, air taken from the intake hole being exhausted from the exhaust hole (para. 40; wherein air is suctioned from the distal end, including the display device, and blown to the proximal end of the device).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Abri in the device of Shin. The motivation for doing so would have been to provide the ability to reduce heat from the display device by providing air cooling/blowing though the hanging structure (para. 40). Ultimately to avoid overheating the equipment and displays.
Regarding claim 15, Shin discloses wherein the size of the display screen of the first display and a size of the display screen of the second display are different (see fig. 4-5). 
Regarding claim 18, Shin discloses wherein resolution of a display screen of the first display unit and resolution of the display screen of the second display unit are different (fig. 3-4).25  
Claim 21 is rejected for the same reasons as stated for claim 1.
Regarding claim 25, Sim discloses wherein the imaging device is provided on a frame of the first display (see 62, fig. 6).
Regarding claim 33, Abri discloses wherein an air filter is provided at at least one of the intake hole and the exhaust hole (para. 41, 40; wherein hot air is filtered out).
Regarding claim 34, Abri discloses wherein the connection arm is configured to be provided at a ceiling of an operating room (fig. 1) and the display system is suspended from the ceiling via the connection arm (fig. 1 and para. 44, 57, 27).

Claims 3-8 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Sim in view of Aradi (2014/0142939).
Regarding claim 3, Shin discloses wherein one or two or 15more of a medical-related image related to the captured medical image (fig. 9).
Aradi discloses a user interface image are displayed with the captured medical image on the display screen of the second display unit (fig. 5).
Regarding claim 4, Shin discloses 20wherein the captured medical image is a captured image of the space at a location where a medical practice is performed (fig. 1-2), and the medical-related image is an image related to the medical practice (fig. 1-3). 25  
Regarding claim 5, Sim discloses wherein an image capturing only a face excluding a body of a patient who receives the medical practice is included in the image 
Regarding claim 6, Aradi discloses wherein an annotation image for a medical practice is included in the user interface image (fig. 5). SP368818XX00 44/47  
Regarding claim 7, Aradi discloses wherein, in a case in which an operation is performed on the user interface image, display of the second display unit changes according to the operation performed on the user interface 5image (para. 34, 71).  
Regarding claim 8, Ozaki discloses wherein content of the display of the second display unit is reflected on a display screen of the first display unit according to the operation performed on the user interface image (para. 34, 41-42).
Regarding claim 29, Aradi discloses wherein the first annotation image includes a plurality of annotation icons and/or annotation character strings (see fig. 5), and the second annotation image is an annotation icon or annotation character strings corresponding to at least one of the plurality of annotation icons and/or the annotation character strings selected by the user operation (para. 34, 71).
Regarding claim 30, Aradi discloses first image processing circuitry to control display of a user interface image including a first annotation image for the medical practice on at least another part of the display screen of the first display (see fig. 5A), and 
control display of a second annotation image corresponding to the first annotation image over the observation image displayed on the part of the display screen of the first display in response to a user operation to the displayed first annotation image (see fig. 5B).
Regarding claim 31, Aradi discloses a memory (para. 29, 34), 
Wherein the second image processing circuitry is configured to store, in memory, display content of the display screen of the second display is stored in memory, the display content including at least the character string and the captured medical image (para. 29, 34).
Regarding claim 32, Shin fails to disclose a microphone.
Aradi discloses a microphone (para. 34); the control circuitry is configured to perform a sound recognition on voice of a user collected by a microphone (para. 34), and obtain a character string (510, fig. 5B) indicating a result of the sound recognition, the character string representing words spoken by the user (para. 34, 71); and second image processing circuitry is configured to control display of the character string on at least another part of the display screen of the second display (para. 41-42; wherein character string can be viewed on a secondary computer screen), such that the captured medical image capturing the medical image of the space to perform the medical practice (see medical image in fig. 5), which is the back side of the second display (wherein e.g. the two computers are back to back; as disclosed in Sim above), and the character string indicating the result of the sound recognition are displayed on the second display screen concurrently (para. 34 and fig. 5).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Aradi in the device of Shin. The motivation for doing so would have been to provide the ability have a voice to text tool incorporated in dual screen .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Sim, in further view of Ozaki (US 2007/0083480).10  
Regarding claim 20, Shin fails to disclose a touch screen.
Ozaki discloses wherein the second display unit is a touch panel (para. 54).
When the invention was made it would have been obvious to one of ordinary skill in the art to include the teachings of Ozaki in the device of Shin. The motivation for doing so would have been to provide the ability to accept touch input on a display screen for navigating displayed menus (Ozaki; para. 54 and fig. 4-5). Ultimately for a better user experience.

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Sim in further view of Essex (US 2013/0047109).
Regarding claim 22, Shin fails to disclose displaying a flow of operating procedure.
Essex discloses wherein the second image processing circuitry is configured to control display of a flow of operative procedure including each step to be performed by a surgeon, on at least another part of the display screen of the second display, the flow indicating a current progress state of the operative procedure by the surgeon (see fig. 2 and para. 25).

Regarding claim 23, Shin fails to disclose displaying a flow of operating procedure, including current progress state.
Essex discloses wherein the second image processing circuitry is configured to update the current progress state of the operative procedure in response to a user input (para. 25 and fig. 2).
When the invention was made it would have been obvious to one of ordinary skill in the art to include the teachings of Essex in the device of Yacono. The motivation for doing so would have been to provide to display and change the currently displayed operating flow for a surgery (Essex; para. 25 and fig. 2).  

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Sim in view of Aradi, in further view Fan (US 2018/0120496).
Regarding claim 24, Shin fails to explicitly disclose only one light guide.
Fan discloses wherein a same light source and a same light guiding panel is used for the first display and the second display (see fig. 3).
When the invention was made it would have been obvious to one of ordinary skill in the art to include the teachings of Fan in the device of Shin. The motivation for doing so would have been to reduce production costs.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Arisaka (US 2015/0010131) which discloses an air exhaust path through the arm of the imaging device (See fig. 3).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628